--------------------------------------------------------------------------------

Exhibit 10.5



ALTIMETER GROWTH CORP.
2550 Sand Hill Road, Suite 150
Menlo Park, CA 94025
September 30, 2020


Altimeter Growth Holdings
2550 Sand Hill Road, Suite 150
Menlo Park, CA 94025


Ladies and Gentlemen:
This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Altimeter Growth Corp. (the “Company”) and continuing until the earlier of (i)
the consummation by the Company of an initial business combination and (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), Altimeter
Growth Holdings (the “Sponsor”) shall take steps directly or indirectly to make
available to the Company certain office space, secretarial and administrative
services as may be required by the Company from time to time, situated at 2550
Sand Hill Road, Suite 150, Menlo Park, CA 94025 (or any successor location). In
exchange therefore, the Company shall pay the Sponsor a sum of $20,000 per month
on the Effective Date and continuing monthly thereafter until the Termination
Date. The Sponsor hereby agrees that it does not have any right, title, interest
or claim of any kind (a “Claim”) in or to any monies that may be set aside in a
trust account (the “Trust Account”) that may be established upon the
consummation of the IPO and hereby irrevocably waives any Claim it may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.
This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.
This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.
The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the consent of the other party.
This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.
This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.


[Signature Page Follows]



--------------------------------------------------------------------------------

 
Very truly yours,
     
ALTIMETER GROWTH CORP.
       
By:
/s/ Hab Siam
 
Name:
Hab Siam
 
Title:
General Counsel



AGREED TO AND ACCEPTED BY:
   
ALTIMETER GROWH HOLDINGS
     
By:
/s/ Hab Siam
 
Name:
Hab Siam
 
Title:
Manager
 



[Signature Page to Administrative Services Agreement]





--------------------------------------------------------------------------------